Opinion issued November 10, 2022




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-22-00813-CV
                            ———————————
                   IN RE LAURA WALKER, PA-C, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relator, Laura Walker, PA-C, has filed a petition for writ of mandamus,

requesting this Court to vacate the trial court’s order granting a motion to reinstate

and a motion for leave to file an untimely motion to reinstate.1




1
      The underlying case is Brock Estes, as Heir of Melissa Estes, Deceased v. Laura
      Walker, PA-C, Cause No. 2018-38478, pending in the 165th District Court of Harris
      County, Texas, the Honorable Ursula Hall presiding.
      We deny the petition for writ of mandamus. See TEX. R. APP. P. 52.8(a). We

dismiss any pending motions as moot.

                                PER CURIAM
Panel consists of Chief Justice Radack and Justices Countiss and Rivas-Molloy.




                                        2